FILED
                                                                                             JUl 162009
                             UNITED STATES DISTRICT COURT
                                                                                        Clerk, U.S. District and
                             FOR THE DISTRICT OF COLUMBIA                                 Bankruptcy Courts


CARLTON B. CHATMON,

               Petitioner,

       v.                                              Civil Action No.      09 1319
UNITED STATES,

               Respondent.


                                  MEMORANDUM OPINION

       Petitioner states that he is serving a term of 20 to 60 months' imprisonment imposed by

the Superior Court of the District of Columbia on January 25,2008. Pet. ~ 10. He alleges that he

is unlawfully held in custody because the sentence imposed violates the Sentencing Reform Act

of2000, id., which in relevant part requires that "[a] sentence ... shall be for a definite term."

D.C. Code § 24-403.01(c). A challenge ofthis nature must be brought by motion in the Superior

Court under D.C. Code § 23-11 O. In relevant part D.C. Code § 23-11 0 provides:

               [An] application for a writ of habeas corpus in behalf of a prisoner
               who is authorized to apply for relief by motion pursuant to this
               section shall not be entertained by ... any Federal. .. court if it
               appears ... that the Superior Court has denied him relief, unless it
               also appears that the remedy by motion is inadequate or ineffective to
               test the legality of his detention.

D.C. Code § 23-11O(g). "Section 23-110 has been found to be adequate and effective because it

is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992). It is

settled that "a District of Columbia prisoner has no recourse to a federal judicial forum unless

the local remedy is 'inadequate or ineffective to test the legality of his detention'" Byrd v.


                                                  1




                                                                                                           J
   ,    .
Henderson, 119 F.3d 34,36-37 (D.C. Cir. 1997) (internal footnote omitted); Garris v. Lindsay,

794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986). A prisoner's lack of success in

his previous attempts to collaterally attack his conviction and sentence by means of a motion

under D.C. Code § 23-110(g) does not render this remedy inadequate or ineffective. See Wilson

v. Office a/the Chairperson, 892 F. Supp. 277,280 (D.D.C. 1995).

            Accordingly, the Court will dismiss the petition without prejudice. An Order consistent

with this Memorandum Opinion will be issued separately on this date.




                                                 United States District Judge
Date:  1-\ 'it    0   1




                                                   2